Citation Nr: 0614689	
Decision Date: 05/19/06    Archive Date: 05/31/06	

DOCKET NO.  03-32 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
duodenal ulcer, currently evaluated at 20 percent.   

2.  Entitlement to a compensable evaluation for postoperative 
right pterygium.   

3.  Entitlement to a compensable evaluation for postoperative 
left spermatocele.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the benefits sought on 
appeal.  The veteran, who had active service from August 1952 
to June 1959, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's duodenal ulcer is not productive of a 
moderate post gastrectomy syndrome with episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss, and 
the evidence does not demonstrate the presence of a 
moderately severe duodenal ulcer with impairment of health 
manifested by anemia and weight loss or recurring episodes 
averaging 10 days or more in duration at least four more 
times a year.  

2.  The right eye pterygium is not shown to be productive of 
any loss of vision.  

3.  The postoperative left spermatocele is not shown to be 
productive of ascertainable functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for postoperative duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.139, 4.1-4.14, 4.110-4.114, Diagnostic Code 7308 (2005).  

2.  The criteria for a compensable evaluation for 
postoperative right pterygium have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.139, 
4.1-4.14, 4.84a, Diagnostic Code 6034 (2005).  

3.  The criteria for a compensable evaluation for 
postoperative left spermatocele have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.139, 4.1-4.14, 4.20, 4.27, 4.115a, Diagnostic Codes 
7599-7525 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in February 2002.  While this notice does 
not provide any information concerning the effective date 
that could be assigned should an increased evaluation be 
granted, Dingess v. Nicholson, No. 01-1917 (U.S. Vet App. Mar 
3, 2006), since this decision affirms the RO's denial of the 
benefits sought, the veteran is not prejudiced by the failure 
to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's claims.  

The veteran essentially contends that the current evaluations 
assigned for his service-connected disabilities do not 
accurately reflect the severity of those disabilities.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).


Evaluation of Duodenal Ulcer

By way of background, a BVA decision dated in December 1962 
granted service connection for a duodenal ulcer.  A February 
1963 rating decision that effectuated the Board's decision 
assigned a 40 percent evaluation for postoperative duodenal 
ulcer under Diagnostic Code 7308.  A rating decision dated in 
June 1967 subsequently decreased the evaluation for the 
veteran's duodenal ulcer from 40 percent to 20 percent, but a 
July 1967 rating decision determined that the 40 percent 
evaluation continued to be the appropriate evaluation for the 
veteran's disability.  A rating decision dated in November 
1967 decreased the evaluation for the veteran's ulcer 
disability from 40 percent to 20 percent.  That 20 percent 
evaluation has remained in effect since that decision.  

The criteria under Diagnostic Code 7308 provide for a 20 
percent evaluation for mild post gastrectomy syndrome with 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  A 40 percent evaluation contemplates a 
moderate post gastrectomy syndrome with less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals, but with diarrhea and 
weight loss.  A 60 percent evaluation is for assignment for a 
severe post gastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms and weight loss with malnutrition and 
anemia.  

Another potentially applicable Diagnostic Code would 
Diagnostic Code 7305 for a duodenal ulcer.  Under that 
Diagnostic Code, a 20 percent evaluation is for assignment 
for a moderate duodenal ulcer with recurring episodes of 
severe symptoms 2 or 3 times a year averaging 10 days in 
duration or with continuous moderate manifestations.  A 40 
percent evaluation is for a moderately severe duodenal ulcer 
that is less than severe, but with impairment of health 
manifested by anemia and weight loss, or recurring 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times a year.  The 60 percent evaluation 
contemplates a severe duodenal ulcer that is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  

A review of the evidence of record, particularly the report 
of the October 2002 VA examination and the VA treatment 
records shows the veteran does not meet the criteria for the 
next higher 40 percent evaluation under either Diagnostic 
Code 7308 or 7305.  In particular, the October 2002 VA 
examination and treatment records do not demonstrate that the 
veteran experienced characteristic circulatory symptoms after 
meals.  And while the veteran indicated at the time of the VA 
examination that he experienced a gastric gnawing-type pain, 
nausea and vomiting 2 or 3 times a week after supper and 
diarrhea one or two times a week, there was no indication 
that the veteran's disability had produced any weight loss.  
The veteran reported that his weight had been stable and on 
physical examination the veteran's weight was 224.4 pounds 
and it was noted that that had been the veteran's maximum 
weight over the past year.  The Board also observes that when 
the veteran was hospitalized in September 2003 for upper 
gastrointestinal bleeding, his weight upon admission was 220 
pounds.  As such, the veteran is not shown to more nearly 
meet the criteria for a 40 percent evaluation under 
Diagnostic Code 7308, but rather more nearly approximates the 
criteria for the currently assigned 20 percent evaluation.  

As for an evaluation in excess of 20 percent under Diagnostic 
Code 7305 for a duodenal ulcer, the medical evidence does not 
demonstrate that the veteran's disability has produced 
impairment of health manifested by anemia and weight loss.  
As previously mentioned, the veteran has indicated that his 
weight is stable and that is confirmed by VA treatment 
records.  There is also no indication of anemia.  While the 
veteran was recently hospitalized in September 2003 for upper 
gastrointestinal bleeding, at that time the veteran indicated 
that he had been experiencing some epigastric discomfort for 
the past few days, and prior to that, at the time of the 
October 2002 VA examination the veteran reported that he had 
not had an evaluation of his stomach in years, that his last 
endoscopy was in the 1990's and that his last hospitalization 
for any stomach complaints was in 1994.  

As such, the evidence does not demonstrate that the veteran's 
ulcer has produced recurring, incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  Consequently, the veteran is not shown to meet 
the criteria for a 40 percent evaluation under Diagnostic 
Code 7304.  Accordingly, an evaluation in excess of 20 
percent for postoperative duodenal ulcer is not established.  


Evaluation of Pterygium

Historically, a rating decision dated in October 1962 granted 
service connection for postoperative right pterygium and 
assigned a noncompensable evaluation under Diagnostic Code 
6030.  That evaluation has remained in effect since that 
time.  A December 2002 rating decision currently on appeal 
continued that evaluation, but indicated that the 
noncompensable evaluation was assigned under Diagnostic 
Code 6034, the Diagnostic Code specifically for a pterygium.  
Under that Diagnostic Code the disability is rated for loss 
of vision, if any.  

However, after reviewing the evidence of record, including VA 
treatment records and the report of an October 2002 VA 
examination, the Board concludes that the veteran is not 
entitled to a compensable evaluation for this disability.  
The treatment records show no complaints or treatment for 
right eye pterygium, or for any visual impairment associated 
with that disability.  In addition, following the October 
2002 VA examination the pertinent impression was status post 
right pterygium removal with mild conjunctival scarring.  
However, the examiner specifically indicated that the veteran 
had no visual after effect from the pterygium removal from 
the right eye.  Therefore, the Board concludes that the 
veteran is not shown to meet the criteria for an increased 
evaluation for his postoperative right eye pterygium.  


Evaluation of Spermatocele

The October 1962 rating decision also granted service 
connection for postoperative left spermatocele.  That rating 
decision assigned a noncompensable evaluation for that 
disability by analogy to removal of a testes.  The 
noncompensable evaluation has remained in effect since that 
time, but the December 2002 rating decision, while continuing 
and confirming the previous noncompensable evaluation, 
indicated that the noncompensable evaluation was now assigned 
by analogy under Diagnostic Code 7525 for chronic epididymo-
orchitis.  Under that Diagnostic Code the disability is rated 
as a urinary tract infection.  The criteria for evaluations 
under urinary tract infections provide that a 10 percent 
evaluation is for assignment when long-term drug therapy is 
required, there are 1 to 2 hospitalizations per year and/or 
requires intermittent intensive management.  

After reviewing the evidence of record, the Board finds that 
the veteran is not entitled to a compensable evaluation for 
residuals of his postoperative left spermatocele.  The VA 
treatment records show no complaints and the October 2002 VA 
examination did not reflect that the veteran required any 
treatment for this disability.  That examination also 
identified no functional impairment attributable to the 
disability.  The veteran reported that at the time of the 
examination the only residual he had noticed had been an 
intermittent shooting pain radiating into the left testicle 
with tenderness of the testicle.  Otherwise, the veteran 
denied any problems with swelling or symptoms that were 
associated with the condition prior to his surgery.  On 
examination there was slight tenderness to the superior pole 
of the left testicle without appreciable enlargement of the 
testicle.  The surgical scar itself was nontender.  

Therefore, since the veteran's postoperative left 
spermatocele has not required any treatment and is not shown 
to be productive of any functional impairment, the Board 
concludes that a higher evaluation is not shown to be 
warranted.  In this regard, the evaluations assigned 
"represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disease and injuries and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportioned to the severity of the several grades of 
disability."  38 C.F.R. § 4.1.  In the absence of evidence 
reflecting functional impairment resulting in impairment of 
earning capacity, the veteran's claim for an increased 
evaluation for his left spermatocele is not shown to be 
warranted.  


ORDER

An evaluation in excess of 20 percent for postoperative 
duodenal ulcer is denied.  

A compensable evaluation for postoperative right pterygium is 
denied.  

A compensable evaluation for postoperative left spermatocele 
is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


